Name: Council Regulation (EEC) No 97/85 of 14 January 1985 extending until 31 December 1985 the validity of Regulations (EEC) No 1/85, (EEC) No 2/85, (EEC) No 3/85, (EEC) No 4/85, (EEC) No 5/85, (EEC) No 6/85, (EEC) No 7/85 and (EEC) No 8/85 concerning fisheries
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 16. 1 . 85 Official Journal of the European Communities No L 13/5 COUNCIL REGULATION (EEC) No 97/85 of 14 January 1985 extending until 31 December 1985 the validity of Regulations (EEC) No 1/85 , (EEC) No 2/85 , (EEC) No 3/85 , (EEC) No 4/85 , (EEC) No 5/85 , (EEC) No 6/85 , (EEC) No 7/85 and (EEC) No 8/85 concerning fisheries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposals from the Commission , Having regard to the opinion of the European Parliament (2), Whereas the Council adopted on 19 December 1984 the following Regulations :  Regulation (EEC) No 1 /85 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches, for 1985 and certain conditions under which they may be fished (3),  Regulation (EEC) No 2/85 allocating, for 1985, catch quotas in Greenland waters (4),  Regulation (EEC) No 3/85 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen (5),  Regulation (EEC) No 4/85 laying down for 1985 certain measures for the conservation and manage ­ ment of fishery resources to vessels flying the flag of Norway (6),  Regulation (EEC) No 5/85 laying down for 1985 certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels registered in the Faroe Islands (7),  Regulation (EEC) No 6/85 allocating catch quotas between Member States for vessels fishing in Faroese waters (8),  Regulation (EEC) No 7/85 laying down for 1985 certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels flying the flag of Spain (9),  Regulation (EEC) No 8/85 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200 ­ nautical-mile zone off the coast of the French department of Guiana ( 10) ; Whereas the Council had initially limited the term of validity of these Regulations to the period 1 to 20 January 1985 ; whereas these Regulations concern measures which , as a general rule, are intended to regulate fishing throughout all of 1985 ; whereas it is therefore necessary to extend their validity until 31 December 1985, HAS ADOPTED THIS REGULATION : Article 1 In Article 9 of Regulation (EEC) No 1 /85, in Article 5 of Regulation (EEC) No 2/85, in Article 3 of Regula ­ tion (EEC) No 3/85, in Article 9 of Regulation (EEC) No 4/85, in Article 9 of Regulation (EEC) No 5/85, in Article 3 of Regulation (EEC) No 6/85, in Article 16 of Regulation (EEC) No 7/85, in Article 18 of Regulation (EEC) No 8/85 the text of the second paragraph is hereby replaced by the following : ' It shall apply until 31 December 1985.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1985 . For the Council The President F. PANDOLFI (') OJ No L 24, 27. 1 . 1983, p. 1 . ( 2) OJ No C 12, 14 . 1 . 1985 . (') OJ No L 1 , 1 . 1985, p. 1 . (4) OJ No L 1 , 1 . 1 . 1985, p. 36 . 5 OJ No L 1 , 1 . 1 . 1985, p. 39 . (8) OJ No L 1 , 1 . 1 . 1985, p. 62. (6) OJ No L 1 , 1 . 1 . 1985, p . 42 . 7 OJ No L 1 , 1 . 1 . 1985 , p . 52 . (9) OJ No L 1 , 1 . 1 . 1985, p . 64 . O OJ No L 1 , 1 . 1 . 1985, p . 73 .